     Case: 1:19-cv-04690 Document #: 54 Filed: 12/21/19 Page 1 of 3 PageID #:2021




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

THE MAYA GROUP, INC.,

       Plaintiff,                                             Case No.: 1:19-cv-04690

v.                                                            Judge Robert M. Dow, Jr.

THE PARTNERSHIPS AND UNINCORPORATED                           Magistrate Judge Mary M. Rowland
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.




                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on October 4, 2019 [34] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                    NO.                              DEFENDANT
                    104                             shenzhenqianhai
                    105              weishenglud0db1944654d11e79df6024086541c96
                     49                               yanmiao8yan
                     67                               fragrantmall
                    107                               yufeiyue006
                    110                                oneshop93
                    117                                 greatfulw
                    124                                 forgetsad
                    128                                  herrera
                    129                                  mayious
                    134                                 fightwile
                    145                                 docslump
   Case: 1:19-cv-04690 Document #: 54 Filed: 12/21/19 Page 2 of 3 PageID #:2021




       THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:19-cv-04690 Document #: 54 Filed: 12/21/19 Page 3 of 3 PageID #:2021
